Citation Nr: 0737085	
Decision Date: 11/27/07    Archive Date: 12/06/07

DOCKET NO.  04-40 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for tooth 
loss due to jaw injury.

2.  Entitlement to a rating in excess of 10 percent for a 
disability of the jaw.

3.  Entitlement to a compensable rating for a donor site scar 
of the left iliac crest.

4.  Entitlement to a compensable rating for a scar of the 
mouth.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Watson, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1975 to May 1978.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 decision of the RO in Nashville, 
Tennessee, which denied the veteran's claims for increased 
evaluations for tooth loss due to a jaw injury, for limited 
motion of the jaw, for a donor site scar of the left iliac 
crest, and for a scar of the mouth.  The veteran has since 
relocated, and his claim is now under the jurisdiction of the 
RO in Detroit, Michigan.

In a November 2004 VA Form 9, the veteran indicated he wanted 
a Board hearing.  However, he subsequently withdrew this 
request.  See VA Form 9 dated in December 2004.  As such, the 
Board may proceed with appellate review. 

The Board notes that, in December 2004, the veteran's 
representative filed claims for service connection for a hip 
disability secondary to a bone graft and for depression and 
PTSD secondary to dental trauma.  As these claims have not 
yet been addressed by the RO, they are therefore referred to 
the RO for appropriate action.  See Godfrey v. Brown, 7 Vet. 
App. 398 (1995) (finding that the Board does not have 
jurisdiction over issues not yet adjudicated by the RO).

The appeal on the issue of entitlement to a compensable 
rating for a scar of the mouth is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, D.C.


FINDINGS OF FACT

1.  The veteran's service-connected tooth loss due to a jaw 
injury is manifested by a loss of all upper teeth, and the 
lost masticatory surface cannot be restored by a suitable 
prosthesis.

2.  The veteran's service-connected jaw disability is 
manifested by inter-incisal range of motion of no less than 
31 to 40 millimeters, without any limitation of the range of 
lateral excursion, and with no more than slight mandibular 
displacement.

3.  The veteran's service-connected scar of the left iliac 
crest is stable and superficial, without pain, adherence to 
underlying tissue, instability, inflammation, edema, keloid 
formation, discoloration, induration, or inflexibility; and 
it causes no limitation of motion or limitation of function 
of the affected area.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 30 percent, but no more, for 
loss of teeth due to a loss of masticatory surface have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.150, Diagnostic Code (DC) 9913 (2007).

2.  The criteria for a rating in excess of 10 percent for a 
disability of the jaw have not been met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. § 4.118, DC 9901-9905 (2007).

3.  The criteria for a compensable rating for a donor site 
scar of the left iliac crest have not been met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. § 4.118, DC 7802-7805 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & West Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& West Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.

Prior to the initial adjudication of the veteran's claims, a 
letter dated in September 2003 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & 
West Supp. 2007); 38 C.F.R. § 3.159(b)(1) (2007); Quartuccio, 
at 187.  The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims, and the letter instructed him to provide any relevant 
evidence in his possession. 

Since the RO assigned the disability ratings at issue here 
for the veteran's service-connected jaw disability and donor 
site scar of the left iliac crest, and the Board has 
concluded that the preponderance of the evidence is against 
assigning any higher ratings on these claims, there is no 
question as to an effective date to be assigned, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Regarding the increased rating claim for 
tooth loss, the veteran's claim has been granted and a 
disability rating and effective date have been assigned in a 
prior RO decision.  Thus, VA's duty to notify the veteran of 
an effective date on that claim has been discharged.  See 
Sutton v. Nicholson, 20 Vet. App. 419 (2006).

The veteran's service medical records and VA medical 
treatment records also have been obtained.  See 38 U.S.C.A. § 
5103A (West 2002 & West Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The most recent VA medical reports of record are 
from January 2004, and the veteran has not alleged an 
increase in his condition since that time; thus, a remand to 
obtain additional evidence is not necessary.  See 38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.159.  There is no indication in the 
record that any additional evidence, relevant to the issues 
decided herein, is available and not part of the claims file.  
The veteran has not identified any other records that he 
wanted VA to obtain.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. § 3.327(a) (2007).

In this case, the RO has provided the veteran with 
appropriate VA examinations, including the January 2004 
examinations, that are thorough and supported by other 
medical records.  There is no objective evidence indicating 
that there has been any material change in the severity of 
the veteran's condition since he was last examined.  The duty 
to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  See VAOPGCPREC 11-95.  There is 
no rule as to how current an examination must be, and the 
Board concludes the examinations in this case are adequate 
upon which to base a decision. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Increased Ratings

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

When, as here, the veteran is requesting a higher rating for 
an already established service-connected disability, the 
present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the 
most recent examination is not necessarily controlling; 
rather, consideration is given not only to the evidence as a 
whole but to both the recency and adequacy of examinations.  
See Powell v. West, 13 Vet. App. 31, 35 (1999).

It is possible for a veteran to have separate and distinct 
manifestations from the same disease or injury, which would 
permit rating under several diagnostic codes.  The critical 
element in permitting the assignment of several ratings under 
various diagnostic codes is that none of the symptomatology 
for any one of the conditions is duplicative or overlapping 
with the symptomatology of the other condition.  See Esteban 
v. Brown, 6 Vet. App. 259, 261-62 (1994) (where a veteran 
with a service-connected facial injury sought an increased 
rating, the veteran's disability was to be properly assigned 
compensable ratings under separate codes for disfigurement, 
tender and painful scars and muscle injury).  However, the 
evaluation of the same disability under various diagnoses, 
known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 
(2007).

a.  Loss of Teeth

The veteran appeals the denial of an increased rating for 
tooth loss due to an in-service jaw injury, currently rated 
at 10 percent for loss of all upper anterior teeth.  Under 38 
C.F.R. § 4.150, DC 9913, the criteria for a compensable 
disability rating are based on whether the lost masticatory 
surface can or cannot be restored by a suitable prosthesis.  
If the lost masticatory surface cannot be restored, the 
diagnostic code provides a maximum 40 percent disability 
rating for the loss of all teeth, a 30 percent rating for the 
loss of all upper teeth or all lower teeth, a 20 percent 
rating for the loss of all upper and lower posterior or upper 
and lower anterior teeth, a 10 percent rating for the loss of 
all upper anterior or lower anterior  teeth, and a 10 percent 
rating for the loss of all upper and lower teeth on one side 
of the mouth.  These ratings apply only to bone loss through 
trauma or disease, such as osteomyelitis, and not to the loss 
of the alveolar process resulting from periodontal disease, 
since such loss is not considered disabling.  38 C.F.R. 
§ 4.150 (2007).

Thus, the level of disability rating to be assigned in this 
case is dependent on the location and number of teeth that 
have been lost due to trauma.  In this case, the veteran 
initially sustained trauma to his mouth in service when a 
moving fan blade came loose from a vehicle on which he was 
working in the motor pool in June 1976, and he received 
lacerations of the jaw and lips and appeared to lose or break 
teeth numbers 6, 7, 8, 9, 10, 11, 12, 13, 22, and 23.  
Currently, the veteran is completely without teeth in the 
maxillary region, with several teeth remaining in the 
mandibular region.

According to the most recent VA examination report, from 
January 2004, the veteran is completely without teeth in the 
maxillary region and without teeth numbers 17, 18, 19, 21, 
29, 30, 31, and 32 in the mandibular region.  It was noted 
that the veteran's dental implants were malposed and that any 
reconstruction using the existing implants would be extremely 
difficult.  Furthermore, the examiner suggested that, given 
the condition of the veteran's mouth, suitable prosthesis 
would be difficult to impossible.

The Board notes that the veteran seems to have lost some 
teeth since his initial in-service injury.  However, it is 
not clear from the record whether the veteran's tooth loss 
since separation is the result of the initial in-service 
trauma, so as to meet the criteria for consideration under DC 
9133, or whether some of the missing teeth were lost due to 
other causes, such as subsequently noted periodontal disease.

A VA treatment report, dated in March 1983, states that the 
initial trauma caused the veteran to lose 13 teeth and that 
bridges placed in the veteran's mouth had come loose.  A VA 
treatment report from December 1988 states that another 
bridge had come loose and notes that the veteran's oral 
hygiene was fairly good.  Furthermore, the report notes decay 
in the bridge abutments.  A VA report from January 1992 
states that the veteran had become completely edentulous in 
his maxillary region and needed replacements.  An August 1995 
VA report notes complete edentulism of the maxilla, with 
missing teeth numbers 17, 18, 19, 21, 29, 30, and 31 in the 
mandible, with recession of the gums, bone grafts in the 
maxillary arch, numerous maloccluded implants in the 
mandible, and periodontitis.  The report further notes that 
the veteran had trouble chewing and experienced pain in the 
right and left TMJ.  A May 1998 VA examination report states 
that the veteran had severe maxillary atrophy and was unable 
to wear any form of prosthesis.

The Board notes further that, despite a VA examiner's finding 
from January 1997 that the veteran's periodontitis was not a 
result of the blunt trauma he received during service, there 
has never been an express finding regarding which, if any, of 
the veteran's upper teeth were lost as the result of 
periodontitis.  Furthermore, VA treatment records from 1988 
and 1989 are without a finding of periodontitis and state 
that the veteran had good oral hygiene, and the veteran was 
almost completely edentulous in the maxillary region by this 
time.  Considering these facts, the length of time since the 
veteran's injury, the number of intervening surgeries and 
bone grafts, the veteran's severe maxillary atrophy, and the 
difficulty examiners have had in assessing the veteran's 
condition given the extent of his original bone loss, the 
Board finds that a remand to determine the etiology of any 
specific tooth loss would be fruitless.  Resolving all 
reasonable doubt in the veteran's favor, the Board also finds 
that the veteran is missing all teeth in the maxillary region 
due to his in-service jaw injury.

In summary, as the veteran is missing all teeth in the 
maxillary region, with several teeth remaining in the 
mandibular region, the Board concludes that an increased 30 
percent rating is warranted under DC 9913 for loss of all 
upper teeth where the lost masticatory surface cannot be 
restored by suitable prosthesis.  As the veteran has some 
lower teeth remaining, he does not warrant a rating of 40 
percent for the loss of all teeth.

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, 
the evidence supports a higher rating of 30 percent for the 
veteran's tooth loss.  See Gilbert, supra.

b.  Jaw Disability

The veteran also appeals the denial of an increased rating 
for a service-connected disability of the jaw, currently 
rated at 10 percent for inter-incisal range of motion between 
31 and 40 millimeters, which stems from the aforementioned 
in-service motor pool accident.

Under 38 C.F.R. § 4.150, DC 9905, limited motion of the 
inter-incisal range from 0 to 10 mm warrants a 40 percent 
rating; from 11 to 20 mm warrants a 30 percent rating; from 
21 to 30 mm warrants a 20 percent rating; and from 31 to 40 
mm warrants a 10 percent rating.  Id.  In addition, limited 
motion of the range of lateral excursion from 0 to 4 mm 
warrants a 10 percent rating.  Id.  Ratings for limited 
inter-incisal movement shall not be combined with ratings for 
limited lateral excursion.  To merit a higher rating, the 
evidence must show that the veteran's limited inter-incisal 
motion is 21 to 30 mm or less.

Post-service medical records show that, following his injury, 
the veteran had multiple bone grafts into his jaw region.  
The veteran also experienced pain in the temporomandibular 
joints on both sides of his mouth.  There was no fracture or 
dislocation.  A VA examination report from September 1997 
states that the veteran's mandible was limited to 80% of its 
full range of motion, at which point severe pain was noted.  
Furthermore, the report states that the veteran had some 
malocclusion of the jaw but could chew adequately.

The latest medical evidence of record, a January 2004 VA 
examination report, found that the veteran had no limitation 
of mouth entrance size or range of jaw motion, and the 
lateral excursions were also within normal limits.  There is 
no medical evidence showing inter-incisal range of motion 
below 31 to 40 mm.  Consequently, a rating in excess of 10 
percent for the veteran's jaw disability is not warranted.  
See 38 C.F.R. § 4.150, DC 9905.

The Board also has considered the applicability of other 
diagnostic codes.  DCs 9903 and 9904 provide ratings for 
moderate and severe displacement of the mandible due to 
nonunion and malunion, respectively.  These ratings are 
dependent upon degree of motion and relative loss of 
masticatory function.  See 38 C.F.R. § 4.150, Diagnostic 
Codes 9903-9904.  An August 1995 VA opinion states that there 
was no evidence of maxillary or mandibular fracture or 
dislocation.  Another  VA opinion from the same month notes 
that the veteran had dental malocclusion, but there was no 
finding of malunion or nonunion of the mandible.  A January 
1997 VA supplementary opinion states that the veteran had TMJ 
pain dysfunction syndrome and persistent malocclusion, 
possibly resulting from the loss of so many teeth, but that 
his chewing ability was adequate.  There is no medical 
evidence of record that shows malunion or nonunion of the 
veteran's mandible.  Indeed, the evidence shows that most of 
the veteran's bone loss is maxillary, not mandibular, and any 
slight malunion of the mandible is noncompensable for rating 
purposes.  Id.  Thus, DCs 9903 and 9904 are not applicable in 
this case.  Id.

Furthermore, the veteran does not have osteomyelitis or 
osteoradionecrosis, nonunion, partial or complete loss of the 
mandible or maxilla, nor does he suffer from loss of the 
ramus, condyloid or coronoid processes, or hard palate.  In 
addition, as stated above, the veteran has already been rated 
for lost teeth due to his jaw injury.  Accordingly, the 
remaining diagnostic codes for dental and oral conditions are 
also not applicable in this case.  See 38 C.F.R. § 4.150, 
Diagnostic Codes 9900-9902, 9906-9912, 9914-9916 (2007).

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45. 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, as 
mentioned above, the most recent medical evidence of record 
shows that the veteran's functional loss of the jaw is not 
due to weakness, fatigability, incoordination, or pain on 
movement; rather, any functional loss is the result of 
significant bone and tooth loss in the area, for which the 
veteran is currently being compensated.

Furthermore, painful, unstable, or malaligned joints, due to 
healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59 (2007).  
This has been accomplished in the present case as the veteran 
is assigned at a minimum a 10 percent disability rating for 
his service-connected jaw disability.  Moreover, although the 
Board is required to consider the effect of pain when making 
a rating determination, which has been done in this case, it 
is important to emphasize that the rating schedule does not 
provide a separate rating for pain.  See Spurgeon v. Brown, 
10 Vet. App. 194 (1997).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
increased rating for a jaw disorder.  See Gilbert, supra.

c.  Donor Site Scar of the Left Iliac Crest

The veteran further appeals the denial of a compensable 
rating for a service-connected bone graft donor site scar of 
the left iliac crest, currently rated at 0 percent under DC 
7805.  DC 7805 rates scars based on limitation of motion, 
using the applicable musculoskeletal diagnostic codes.  See 
38 C.F.R. § 4.118 (2007).  A noncompensable evaluation will 
be assigned where there is no limitation of motion or 
function of the affected part.  See Id.  In this case, bone 
was harvested from the veteran's hip in 1994 and 1995 to 
replace bone lost in his jaw and mouth from the 
aforementioned in-service motor pool accident.

At a VA bone and scar examination in August 1995, the veteran 
complained of numbness at the incision site with continuous 
pain in the hip that increased with walking.  The examination 
report shows that the veteran had a thin, 6 cm long scar over 
his left iliac crest due to a bone graft harvest.  The scar 
was soft, well-healed, brown in color, tender on palpation of 
moderate force, well-hidden, somewhat painful with flexion 
and adduction of the hip, but without swelling, deformity, 
intra-articular involvement, keloid formation, adherence, 
herniation, inflammation, swelling, depression, vascular 
supply, or ulceration.

The most recent medical evidence of record, a VA examination 
report from January 2004, states that the veteran has a scar 
over his left iliac crest, approximately 8.6 centimeters by 
0.2 centimeters at its widest aspect.  The scar is stable and 
superficial, with normal texture, and without pain, 
discoloration, inflammation, edema, keloid formation, 
induration, inflexibility, limitation of motion, or 
limitation of function.

Insofar as the VA examination report from January 2004 
conflicts with the one from August 1995, which was written 
within a year of the veteran's bone graft surgery, the Board 
finds the January 2004 report more probative because it is 
more current and written almost 10 years after the original 
bone graft harvest.  As the present level of the veteran's 
disability is the primary concern in this case, the Board 
thus finds that the veteran's donor site scar of the left 
iliac crest is without pain and does not create limitation of 
motion or function.  See Francisco, supra.  Consequently, a 
compensable rating for the veteran's donor site scar of the 
left iliac crest under DC 7805 is not warranted.

The Board also has considered the applicability of other 
diagnostic codes to the veteran's scar of the left iliac 
crest.  As the veteran's scar of the left iliac crest is not 
associated with underlying soft tissue damage or limited 
motion, is not larger than 144 square inches, and is not 
unstable, DCs 7801, 7802, and 7803 do not apply.  See 38 
C.F.R. § 4.150, Diagnostic Codes 7801-7803 (2007).

The Board has also considered whether to apply DC 7804, which 
assigns a 10 percent rating for superficial scars not of the 
head, face, or neck that are painful on examination.  As the 
most recent medical evidence of record shows that the 
veteran's donor site scar of the left iliac crest does not 
create pain on examination, the Board finds that that 
diagnostic code is inapplicable in this case.  See 38 C.F.R. 
§ 4.150, Diagnostic Code 7804 (2007).

The Board again notes that a service-connected disability 
involving a joint rated on limitation of motion requires 
adequate consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. § 4.45. 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca, supra.  However, as the Board finds that the 
veteran's donor site scar of the left iliac crest neither is 
painful nor creates a limitation of motion or functional 
loss, DeLuca is not applicable.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
increased rating for a donor site scar of the left iliac 
crest.  See Gilbert, supra.


ORDER

Entitlement to a 30 percent rating for loss of teeth due to 
jaw injury is granted.

Entitlement to a rating in excess of 10 percent for a jaw 
disability is denied.

Entitlement to a compensable rating for a donor site scar of 
the left iliac crest is denied.


REMAND

The veteran has submitted a notice of disagreement as to the 
issues of entitlement to an increased rating for tooth loss 
due to a jaw injury, a jaw disability, a donor site scar of 
the left iliac crest, and a scar of the mouth.  While two 
statements of the case were issued in November 2004, neither 
one considered the issue of an increased rating for a scar of 
the mouth.  As such, an appropriate statement of the case 
must be issued.  The failure to issue a statement of the case 
is a procedural defect requiring a remand.  Manlincon v. West 
12 Vet. App. 238 (1999).



Accordingly, this matter is REMANDED for the following 
action:

The veteran should be sent a statement of 
the case as to the issue of entitlement to 
an increased rating for a scar of the 
mouth, in accordance with 38 U.S.C.A. § 
7105 and 38 C.F.R. §§ 19.29, 19.30.  If 
the veteran perfects his appeal by 
submitting a timely and adequate 
substantive appeal on this issue, then the 
claim should be returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of the claim.  See 38 C.F.R. § 3.655 (2007).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


